Citation Nr: 0607516	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).   

Procedural history

The veteran served on active duty from October 1958 until 
January 1962.  

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The December 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the December 
2002 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2003.

In September 2003, the veteran requested a hearing before a 
member of the Board at the RO.  Subsequently, in October 
2003, the veteran withdrew his request for a hearing and 
instead requested that the claim be forwarded to the Board 
for resolution.  To date, the veteran has not requested an 
additional hearing.  

Issues not on appeal

The December 2002 rating decision also denied the veteran's 
claim of entitlement to an increased evaluation of a service-
connected right leg disability and a request to reopen a 
previously denied claim of secondary service connection for a 
low back disability.  The December 2002 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
December 2002 rating decision only as to the denial of his 
claims of entitlement to service connection of bilateral 
hearing loss and tinnitus and initiated this appeal.  Thus, 
the right leg and low back issues are not on appeal and will 
be discussed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran has bilateral hearing loss and includes a 
diagnosis of tinnitus. 

2.  The veteran's military occupational specialty was light 
weapons infantryman.  

3.  The medical evidence of record is against a finding that 
there is a relationship between the veteran's service and his 
current hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not etiologically related to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

2.  Tinnitus is not etiologically related to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus. He contends that 
exposure to hazardous noise during service incident to his 
work as a weapons instructor during that period led to 
current hearing loss and tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2003 
SOC and the November 2005 SSOC.  Specifically, the November 
2005 SOC detailed the evidentiary requirements for service 
connection.  

Crucially, the AOJ, as directed in the Board's March 2005 
remand, informed the veteran of VA's duty to assist him in 
the development of his claim in a letter dated May 18, 2005, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in the May 
2005 VCAA letter that VA would obtain all evidence kept by 
the VA and any other Federal agency, including VA facilities 
and service medical records.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The May 
2005 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them."  
 
Finally, the Board notes that the May 2005 VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  Notifying him that "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  Moreover, 
because the Board concludes below that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
service medical records and VA treatment records.  The 
veteran has identified no additional information that should 
be obtained.   Additionally, the veteran's representative has 
submitted treatise evidence directed to the Board along with 
an appropriate waiver of AOJ consideration of the new 
evidence.  See 38 C.F.R. § 20.1304 (2005).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  An audiology examination was provided 
in May 2003 by an appropriately credentialed provider.  The 
results of this examination will be discussed in greater 
detail below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).
Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2005). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran seeks service connection for bilateral hearing 
loss.  He contends that bilateral hearing loss was incurred 
as a result of in-service noise exposure.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Concerning Hickson element (1), current disability, a May 
2003 VA examination verifies that the veteran experiences 
bilateral hearing loss for VA rating purposes.  See 38 C.F.R. 
§ 3.385 (2005).  Specifically, the following puretone 
thresholds were obtained:

Hertz (Hz)	500	1000	2000	3000	4000	Avg.
Left		15	20	15	45	45	32
Right		15	15	20	60	75	43

Maryland CNC hearing test results were 96%  in the right ear 
and 94% in the left.  
Accordingly, Hickson element (1) has been satisfied.   

Moving to Hickson element (2) in-service incurrence of 
disease or injury, 
The Board will separately discuss disease and injury.

Concerning disease, the veteran's service medical records are 
absent any reference to ear problems.  treatment of hearing 
loss or reference to treatment of any injury to the veteran's 
hearing.  The Board is aware of the veteran's assertion that 
he received treatment for an earache during service.  
However, such is not of record.  In any event, he denied 
hearing loss in his January 1962 report of medical history.  
Additionally, the record does not reflect a showing of any 
manifestations of hearing loss during the one year 
presumptive period after separation of service, or for that 
matter for decades after service.  Hickson element (2) is not 
met with respect to disease.  

With respect to in-service incurrence of injury, the veteran 
has asserted that he was exposed to loud weapons fire during 
service.  His DD Form 214 indicates that he served as a light 
weapons infantryman.  Based on this official evidence, it can 
be deduced that the veteran was exposed to weapons fire.  In-
service incurrence of injury, that is to say hazardous noise 
exposure, has been shown sufficient to satisfy Hickson 
element (2).  

Moving to the element (3), medical nexus, there is of record 
one competent nexus opinion, the May 2003 VA examination.  
The examiner reviewed the veteran's claims folder and service 
medical records, as well as his VA treatment records and 
examination results.  The examiner noted that at separation 
from service the veteran had normal hearing.  The examiner 
determined that given the approximately 40 year delay in the 
record between the veteran's in-service noise exposure and 
the documented complaints of hearing loss it was not as least 
as likely as not that the veteran's hearing loss was related 
to service.  

The Board observes that the examiners' opinion appears to be 
congruent with the veteran's medical history.  That is, there 
is no objective evidence of hearing loss in service, 
including at discharge, and there is no objective evidence of 
hearing loss for decades thereafter.  The first medical 
evidence of hearing loss was in 2000, at which time the 
veteran was 60 years of age. 

The Board has considered the veteran's own statements to the 
effect that his hearing loss was caused by events in service.  
However, it is now well established that a lay person without 
medical training, such as the veteran, is not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Additionally, the Board has reviewed the veteran's VA 
treatment records.  These records do not contain a nexus 
opinion regarding the source of the veteran's hearing loss.  
To the extent that certain records reflect the veteran's 
report of a relationship between hearing loss and in-service 
noise exposure, that is not a medical opinion.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The Board has reviewed the treatise information submitted by 
the veteran's representative for the purpose of establishing 
medical nexus.  While these articles suggest a general 
relationship between military noise exposure and hearing 
loss, which the Bord has absolutely no reason to doubt, they 
do not specifically relate to the veteran's particular case.  
As such, these articles are of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The veteran and his representative have argued that veteran 
has experienced hearing loss since service, and accordingly 
Hickson element (3) is met by continuity of symptomatology.  
See 38 C.F.R. § 3.303(b), which has been discussed in the law 
and regulations section above.  The Board has considered this 
contention.

As has been discussed above. There were no complaints of, or 
treatment for, hearing loss until nearly forty years after 
the veteran's separation from service.  This evidence does 
not support a finding of continuity of symptomatology.  

Specifically, the veteran's separation examination is 
pertinently negative for any report of in-service hearing 
problems.  Further the veteran's reports of hearing loss and 
hearing difficulties during and after service were not 
asserted until many years after separation from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  Additionally, the Board finds it 
significant that although the veteran now asserts that he 
suffered from hearing loss and hearing difficulties in 
service and consistently for the 40 plus years thereafter, in 
claims filed by the veteran in 1986, 1995 and 1997, he did 
not mention any hearing loss.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Further, there is not of record any treatment for hearing 
loss prior to November 2000, nearly 40 years after the 
veteran's separation from service.  

In short, as discussed above there is no objective medical 
evidence of hearing problems in service or for decades 
thereafter.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

For these reasons, element (3), medical nexus, cannot be met 
by continuity of symptomatology.  

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service noise 
exposure and current hearing loss.  Element (3) is not 
satisfied.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied.
  
2.  Entitlement to service connection for tinnitus.  

The Board's discussion of this issue will mirror, to a large 
extent, its discussion of the hearing loss issue above.

Concerning element (1), current disability, a May 2003 
diagnosis of tinnitus is of record. 

As for element (2), the veteran's service medical records and 
separation examination are absent any complaint or diagnosis 
of tinnitus or symptoms of tinnitus.  Therefore, there is no 
showing of in-service incurrence of illness.  However, as 
explained in greater detail above, the record indicates that 
as an infantryman the veteran was exposed to hazardous noise 
in service.  Accordingly, element (2), in-service incurrence 
of injury, is satisfied. 

Finally, turning to element (3) medical nexus, there is of 
record only one competent medical opinion, a May 2003 opinion 
of VA examiner which found that the veteran's tinnitus was 
not as least as likely as not related to military service 
noise exposure.  This opinion appears to be congruent with 
the objectively reported medical history; there is not of 
record any treatment or diagnosis of tinnitus until nearly 
forty years after the veteran was separated from service.  

There is no competent medical nexus opinion to the contrary.  
As discussed in detail above with respect to hearing loss, 
the nexus element be met through the veteran's own lay 
opinion; by his bare assertions of continuity of 
symptomatology unaccompanied by supporting medical evidence; 
or through treatise evidence claiming a general relationship 
between military noise exposure and the development of 
tinnitus.  

Given the May 2003 medical opinion against the claim and the 
absence of objective evidence of the continuity of 
symptomatology, element (3) is not met and the claim fails on 
that basis.  Service connection for tinnitus is accordingly 
denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


